Citation Nr: 1243403	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable disability evaluation for service-connected bilateral hearing loss.  Having reviewed the evidence, the Board finds that further development is necessary for a determination. 

The record reflects that the Veteran was afforded a VA examination in January 2009, and, another VA examination was accomplished in March 2010.  The March 2010 VA examination report notes that due to the change in the right ear hearing since the January 2009 VA examination, an ENT (Ear, Nose and Throat) referral was made.  Despite the recommendation from the examiner, however, there is no indication that further efforts were made by the RO to obtain the recommended ENT evaluation.  The Court has held that VA's duty to assist includes taking reasonable steps to obtain information requested by a medical examiner, including additional diagnostic tests.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 38 C.F.R. § 3.159(c)(4).  

In addition, the March 2010 opinion provided does not address occupational functioning or the impact on employment.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have the ENT referral made by the March 2010 VA examiner, if not already accomplished.  If already accomplished, the records from that referral should be associated with the claims file.  If not already accomplished, the person to whom the Veteran is referred should accomplish whatever is medically indicated, comment on the change in hearing acuity in the right ear noted in the March 2010 VA examination report, and indicate whether any ear symptoms found to be present are related to service-connected hearing loss.  

2.  After completion of the above, arrange for the Veteran to undergo a VA audiology examination to ascertain the Veteran's hearing acuity and to determine the current severity and effect of the Veteran's hearing loss on occupational functioning and daily activities.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

In addition to the objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities as well as the impact of the hearing loss on his occupational functioning.  All opinions should be supported by a clear rationale, with citation to relevant medical findings.  

3.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


